Citation Nr: 1823614	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma, to include as secondary to allergic rhinitis.

4.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1968 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2018 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for hypertension and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  In an unappealed March 1991 rating decision, the RO denied service connection for hypertension.

2.  A February 2018 private medical opinion from Dr. C. H. S. was not received prior to March 1991 and is neither cumulative nor redundant of the evidence at the time of the March 1991 rating decisions and assuming its credibility raises a reasonable possibility of substantiating the claim.

3.  At the February 2018 Board hearing, the Veteran verbally requested to withdraw his appeal as to the issue of service connection for high cholesterol.


CONCLUSION OF LAW

1.  The March 1991 rating decision denying service connection for hypertension is final.

2.  The evidence received for service connection subsequent to the March 1991 rating decision is new and material to reopen service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017).

3.  The criteria for a withdrawal of the Veteran's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to service connection for high cholesterol.  38 U.S.C. §§ 7105 (a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of reopening for entitlement to service connection for hypertension, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a March 1991 rating decision, the RO denied service connection for hypertension on the merits.  The Veteran did not appeal the March 1991 denial.  In an April 2012 rating decision, the RO reopened and again denied on the merits service connection for acquired hypertension, to include as secondary to sleep apnea.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran has submitted numerous private treatment records, to include a February 2018 private medical opinion from Dr. C. H. S. which states that "it is probable" that the Veteran's hypertension and asthma "have their origins during his period of military service."  The Board finds that this medical evidence was not previously submitted to VA before the March 1991 rating decision and is therefore "new" evidence.

The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the March 1991 rating decision is a medical opinion stating that the Veteran's hypertension is caused by his service.  The Board finds that, assuming its credibility for purposes of deciding whether to reopen the claim, this medical evidence of record constitutes new and material evidence to reopen the claims for service connection for hypertension.  This new evidence addresses a requirement of service connection that was previously denied; a nexus linking the Veteran's claimed disability to his active duty military service.  Therefore, this new evidence is material and the Veteran's claims for service connection are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection for High Cholesterol

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

After the issue of entitlement to service connection for high cholesterol was certified to the Board on appeal, but before a decision was promulgated, the Board received verbal notice from the Veteran at the February 2018 Board hearing that he requested to withdraw his appeal regarding the aforementioned service connection issue. 

In light of the foregoing, the Veteran has withdrawn this issue for appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for high cholesterol, and it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

The appeal for service connection for high cholesterol is dismissed.



REMAND

Hypertension

The Veteran maintains that his hypertension was incurred during his active duty.  

A March 1983 service treatment record notes the Veteran has a history of elevated blood pressure.  Furthermore, the Board notes that numerous service treatment records show diastolic blood pressure readings of 85 and over, but do not reveal complaints, treatments, or diagnoses of hypertension.  

The Veteran was afforded a VA examination in November 1990.  It was noted that the Veteran had never been treated for any elevation of blood pressure.  A blood pressure reading of 124 systolic over 98 diastolic was recorded and borderline diastolic blood pressure was diagnosed.  

An August 1992 treatment record from the Puget Sound Naval Shipyard clinic notes blood pressure readings of: 139 systolic over 92 diastolic; 147 systolic over 94 diastolic; 123 systolic over 93 diastolic.  Questionable hypertension was noted.

A March 1995 private treatment record from Pacific Medical Centers notes a blood pressure reading of 150 systolic over 98 diastolic.  Persistent hypertension was noted.

The Veteran submitted an October 2009 private medical opinion from Dr. C. S. stating "[i]t is likely that [the Veteran's] blood pressure elevation is related to underlying obstructive sleep apnea."  The Board notes that this opinion is without a rationale.  As such, the Board finds that it is of no probative value.

A December 2009 private medical opinion from Dr. J. C. states that the Veteran's sleep apnea "is known to have effects on other comorbid conditions...including hypertension".  The Board notes that this opinion is inconclusive.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  As such, the Board finds it is of no probative value.

A February 2011 private medical opinion from Dr. N. J. states the Veteran noted no family history of hypertension "so it is likely that his hypertension at that time was causally related to the obstructive sleep apnea."  The Board notes, however, that in an August 2002 medical history questionnaire, the Veteran listed blood pressure as a medical condition that his father suffered.  Further, an April 1990 treatment record from Pacific Medical Center notes the Veteran reported that his father had high blood pressure.  Additionally, the Veteran reported having two brothers with hypertension in an August 2017 medical history.  As this opinion appears to be based on a false premise, it is of no probative value.  See, Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

A February 2018 private medical opinion from Dr. C. H. S. which states that "it is probable" that the Veteran's hypertension "[had its] origins during his period of military service."  The Board notes that this opinion is without a rationale.  As such, the Board finds that it is of no probative value.

Based on the above evidence, it is unclear whether the Veteran's hypertension is related to the Veteran's service.  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of his hypertension.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Asthma

The Veteran maintains that his asthma, to include as secondary to service-connected allergic rhinitis, was incurred during his active duty.  A review of the record reflects that the Veteran was not afforded the benefit of a VA examination for this claimed disability.

A January 2011 treatment record from Dr. A. P. notes a diagnosis of "acute-on-chronic subclinical asthma."  The Board notes that service treatment records note no complaints, treatments, or diagnoses of asthma while in service.  

The Veteran testified at the February 2018 Board hearing that his doctor told him in October 2014 that his allergic rhinitis could have triggered his asthma.  

A February 2018 private medical opinion from Dr. C. H. S. which states that "it is probable" that the Veteran's asthma "[had its] origins during his period of military service."  The Board notes that this opinion is without a rationale.  As such, the Board finds that it is of no probative value.

Here, the Board finds that these matters should be remanded for VA clinicians to provide medical opinions as to whether the claimed disabilities are as likely as not related to the Veteran's service.  See, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records.  All records obtained must be associated with the claims file.  

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed hypertension.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

3.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed asthma.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's asthma had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's asthma is caused or aggravated by the Veteran's service-connected allergic rhinitis.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


